Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Data Enable Signal Control for a Display Device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13, recites the limitation “wherein the second driving frequency is greater than the first driving frequency.” However, as clearly illustrated in fig. 10, the second driving frequency of IDE occurring during frame B, is smaller than the first driving frequency. Furthermore, ¶ 197 of the published application recites: “Since the display driving is performed according to the N internal data enable signals IDE, there can be reduced the number of times the data driving circuit 130 outputs the data voltage Vdata in one frame period.” In other words, the driving frequency during frame B is reduced. As such, it is unclear how the second driving frequency is greater than the first driving frequency as claimed. For examination purposes it is assumed that this is a simple clerical issue and that the second driving frequency is smaller than the first driving frequency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2020/0243008 A1, hereinafter “Lee”.
	Regarding claim 1, Lee teaches a display device (fig. 1, ¶ 45) comprising: a display panel (fig. 1, element 100) in which a plurality of gate lines (fig. 1, GL), a plurality of data lines (fig. 1, DL), and a plurality of subpixels are disposed (fig. 1, ¶ 49); a data driving circuit configured to supply a data voltage to the plurality of data lines (fig. 1, data driver 500, ¶ 59); and a controller configured to control the data driving circuit (elements 200 and 400, ¶ 46), wherein the controller is configured to receive a plurality of external data enable signals from outside (fig. 1, CONT signal includes the data enable signal per ¶ 50, also see IDE signals in fig. 7, ¶ 103) and output a plurality of internal data enable signals to the data driving circuit (fig. 7, ODE signals), and wherein at least one of the number of times and an interval at which the plurality of internal data enable signals are output during one frame period is different from a corresponding at least one of the number of times and an interval at which the plurality of external data enable signals are input during the one frame period (see fig. 7, ¶ 103-107; see the still image frame).

	Regarding claim 2, Lee teaches that during the one frame period, the number of times at which the plurality of internal data enable signals are output is smaller than the number of times at which the plurality of external data enable signals are input (fig. 7, see the number of times ODE is output vs. that of IDE during still image frame).

	Regarding claim 3, Lee teaches that during the one frame period, the interval at which the plurality of internal data enable signals are output is greater than the interval at which the plurality of external data enable signals are input (see the intervals of ODE vs. those of IDE during still image frame).

	Regarding claim 9, Lee teaches that a scan signal is supplied to one of the plurality of gate lines in response to each of the plurality of internal data enable signals (¶ 139, note that per ¶ 75 cont1 is generated based on cont signal and the driving frequency based on which the internal data enable signals are generated), and a gate line to which the scan signal is supplied in a first frame period among consecutive frame periods is different from a gate line to which the scan signal is supplied in a second frame period (in each frame a scan signal is provided to different gate lines consecutively, as such a gate line to which the scan signal is supplied in a first frame period among consecutive frame periods is different from a gate line to which the scan signal is supplied in a second frame period).

	Regarding claim 12, Lee teaches a display device (fig. 1, ¶ 45) comprising: a display panel (fig. 1, element 100) in which a plurality of gate lines (fig. 1, GL), a plurality of data lines (fig. 1, DL), and a plurality of subpixels are disposed (fig. 1, ¶ 49);  a data driving circuit configured to supply a data voltage to the plurality of data lines (fig. 1, data driver 500, ¶ 59); and a controller configured to control the data driving circuit (elements 200 and 400, ¶ 46), wherein the controller is configured to receive a plurality of external data enable signals from outside (fig. 1, CONT signal includes the data enable signal per ¶ 50, also see IDE signals in fig. 7, ¶ 103) and output a plurality of internal data enable signals to the data driving circuit (fig. 7, ODE signals), wherein, during one frame period within a period in which the display panel is driven at a first driving frequency, the number of times and an interval at which the plurality of internal data enable signals are output are the same as the number of times and an interval at which the plurality of external data enable signals are input, respectively (fig. 7, intervals and number of times ODE and IDE are provided is the same during the “movie” frame), and wherein, during one frame period within a period in which the display panel is driven at a second driving frequency, at least one of the number of times and an interval at which the plurality of internal data enable signals are output is different from a corresponding at least one of the number of times and an interval at which the plurality of external data enable signals are input (fig. 7, intervals and number of times ODE and IDE are provided is different during the “still image” frame; ¶ 103-107. Also see different driving frequencies in ¶ 105).

	Regarding claim 13, Lee teaches that the second driving frequency is smaller than the first driving frequency (¶ 105).

	Regarding claim 14, Lee teaches that during the one frame period within the period in which the display panel is driven at the second driving frequency, the number of times at which the plurality of internal data enable signals are output is smaller than the number of times at which the plurality of external data enable signals are input (see fig. 7, the number of times ODE is output vs. that of IDE during still image frame which represents the lower frequency driving frame).

	Regarding claim 15, Lee teaches that during the one frame period within the period in which the display panel is driven at the second driving frequency, the interval at which the plurality of internal data enable signals are output is greater than the interval at which the plurality of external data enable signals are input (see fig. 7, the intervals ODE is output vs. that of IDE during still image frame).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Song et al., US 2009/0273557 A1, hereinafter “Song”.
	Regarding claim 4, Lee does not specifically teach that at least one of the plurality of internal data enable signals is output in a blank period included in the one frame period.
	Song, however, teaches that at least one of the plurality of internal data enable signals is output in a blank period included in the one frame period (fig. 5, ¶ 47; EDE is a generated data enable signal analogous to the internal data enable signal which is being output during a blank period).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Song in order to include such data enable signals during a blank period. Both references teach a display device a driving method thereof. Song further teaches in ¶ 53 that such a technique results in the gate signals being provided exactly at the moment the frame period starts. As such, one would have been motivated to make such a combination in order to reduce any delays between the start of a frame and the start of driving the pixels, thus providing a more accurate driving of the display device.

	Regarding claim 5, Lee does not teach that a scan signal is supplied to at least one of the plurality of gate lines in response to the at least one internal data enable signal output in the blank period. 
	Song, however, teaches that a scan signal is supplied to at least one of the plurality of gate lines in response to the at least one internal data enable signal output in the blank period (¶ 53-55 and fig. 6, generation of PG signal for the scan lines).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Song in order to include such data enable signals during a blank period. Both references teach a display device a driving method thereof. Song further teaches in ¶ 53 that such a technique results in the gate signals being provided exactly at the moment the frame period starts. As such, one would have been motivated to make such a combination in order to reduce any delays between the start of a frame and the start of driving the pixels, thus providing a more accurate driving of the display device.

	Regarding claim 6, Lee teaches that the plurality of internal data enable signals are output in a period excluding the blank period during a first frame period (fig. 7, internal data enable signals ODE are not output during blanking periods between the driving periods in the “movie” frame) .
	Lee does not teach that a part of the plurality of internal data enable signals is output in the blank period during a second frame period.
	Song, however teaches that a part of the plurality of internal data enable signals is output in the blank period during a frame period (fig. 5, ¶ 47; EDE is a generated data enable signal analogous to the internal data enable signal which is being output during a blank period of a frame period).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Song in order to include such data enable signals during a blank period. Both references teach a display device a driving method thereof. Song further teaches in ¶ 53 that such a technique results in the gate signals being provided exactly at the moment the frame period starts. As such, one would have been motivated to make such a combination in order to reduce any delays between the start of a frame and the start of driving the pixels, thus providing a more accurate driving of the display device. Furthermore, one would have been motivated to combine the teachings of Lee and Song according to the driving frequency of each frame and include the data enable signals during a blanking period of a frame having a certain frequency in order to ensure that the lower frequency frames are driven accurately to reduce any visible artifacts or delays for a user while viewing such frames.

	Regarding claim 7, Lee teaches that an interval at which the plurality of internal data enable signals are output during the second frame period is smaller than an interval at which the plurality of internal data enable signals are output during the first frame period (fig. 7, ¶ 105, interval for second frame is 20Hz vs 60Hz in first frame).

	Regarding claim 8, Lee teaches that an interval at which the plurality of internal data enable signals are output during the second frame period is greater than an interval at which the plurality of external data enable signals are input during the second frame period (fig. 7, ¶ 105, the period of every ODE signal is larger in the image still frame or second frame vs that of the IDE signal).

	Regarding claim 16, Lee does not teach that during the period in which the display panel is driven at the second driving frequency, at least one of the plurality of internal data enable signals is output in a blank period included in the one frame period.
	Song, however teaches that a part of the plurality of internal data enable signals is output in the blank period during a frame period (fig. 5, ¶ 47; EDE is a generated data enable signal analogous to the internal data enable signal which is being output during a blank period of a frame period).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Song in order to include such data enable signals during a blank period. Both references teach a display device a driving method thereof. Song further teaches in ¶ 53 that such a technique results in the gate signals being provided exactly at the moment the frame period starts. As such, one would have been motivated to make such a combination in order to reduce any delays between the start of a frame and the start of driving the pixels, thus providing a more accurate driving of the display device. Furthermore, one would have been motivated to combine the teachings of Lee and Song according to the driving frequency of each frame and include the data enable signals during a blanking period of a frame having a certain frequency in order to ensure that the lower frequency frames are driven accurately to reduce any visible artifacts or delays for a user while viewing such frames.

	Regarding claim 17, Lee does not teach that a scan signal is supplied to at least one of the plurality of gate lines in response to the at least one internal data enable signal output in the blank period.
	Song teaches that a scan signal is supplied to at least one of the plurality of gate lines in response to the at least one internal data enable signal output in the blank period (¶ 53-55 and fig. 6, generation of PG signal for the scan lines).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Song in order to include such data enable signals during a blank period. Both references teach a display device a driving method thereof. Song further teaches in ¶ 53 that such a technique results in the gate signals being provided exactly at the moment the frame period starts. As such, one would have been motivated to make such a combination in order to reduce any delays between the start of a frame and the start of driving the pixels, thus providing a more accurate driving of the display device.

	Regarding claim 18, Lee teaches a data driving circuit for receiving a plurality of internal data enable signals and outputting a data voltage during one frame period (fig. 1, data driver 500, ¶ 53, 59), the data driving circuit being configured to output the data voltage in response to each of the plurality of internal data enable signals (¶ 102).
	Lee does not teach that at least one of the plurality of internal data enable signals is input in a blank period of the one frame period.
	Song, however, teaches that at least one of the plurality of internal data enable signals is input in a blank period of the one frame period (fig. 5, ¶ 47; EDE is a generated data enable signal analogous to the internal data enable signal which is being output during a blank period).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Song in order to include such data enable signals during a blank period. Both references teach a display device a driving method thereof. Song further teaches in ¶ 53 that such a technique results in the gate signals being provided exactly at the moment the frame period starts. As such, one would have been motivated to make such a combination in order to reduce any delays between the start of a frame and the start of driving the pixels, thus providing a more accurate driving of the display device.

	Regarding claim 19, Lee teaches that the number of times at which the plurality of internal data enable signals are received during one frame period is different from the number of times at which the plurality of internal data enable signals are received during another frame period (see fig. 7, ¶ 103-107; see the number of times ODE is output during the still image frame vs. the movie frame).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al., US 2013/0286003 A1, hereinafter “Park”.
	Regarding claim 10, Lee does not teach that a scan signal is simultaneously supplied to at least two of the plurality of gate lines in response to each of the plurality of internal data enable signals, and the at least two gate lines to which the scan signal is simultaneously supplied are located adjacent to each other.
	Park, however, teaches that a scan signal is simultaneously supplied to at least two of the plurality of gate lines in response to each of the plurality of internal data enable signals, and the at least two gate lines to which the scan signal is simultaneously supplied are located adjacent to each other (fig. 4-5, ¶ 52 and 67 wherein two adjacent gate lines are driven simultaneously).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Park in order to drive the adjacent gate lines as claimed. Both references teach driving of a display device and Park further teaches driving two adjacent lines simultaneously. One would have been motivated to make such a combination since Park clearly teaches in ¶ 67 that “According to a nearest neighbor method inserted image data has the same value as neighbor image data. This method may be used to reduce image distortion caused by resolution variation.” 

	Regarding claim 11, Lee teaches that during the one frame period, a scan signal is supplied to one of the plurality of gate lines in response to a part of the plurality of internal data enable signals (fig. 7, for example, one ODE signal, which is a part of the plurality of ODE signals during a frame, triggers a scan signal to be supplied to one of the plurality of gate lines; ¶ 103-107).
	Lee does not teach that a scan signal is simultaneously supplied to two or more of the plurality of gate lines in response to the rest of the plurality of internal data enable signals.
	Park, however, teaches that a scan signal is simultaneously supplied to at least two of the plurality of gate lines (fig. 4-5, ¶ 52 and 67 wherein two adjacent gate lines are driven simultaneously).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Lee and Park in order to drive the adjacent gate lines as claimed. Both references teach driving of a display device and Park further teaches driving two adjacent lines simultaneously. One would have been motivated to make such a combination since Park clearly teaches in ¶ 67 that “According to a nearest neighbor method inserted image data has the same value as neighbor image data. This method may be used to reduce image distortion caused by resolution variation.” Furthermore, it is clear that when there is no resolution variation between the frames, such a simultaneous driving method is not required. Therefore, one would have been motivated to make such a combination in order to only drive the pixels adjacent to the beginnings and/or endings of frames between which a resolution variation exists, while driving the rest of the pixels normally as taught by Lee, thus achieving the power reduction advantages as taught by Lee while maintaining the image distortion reduction caused by resolution variations between frames as taught by Park.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621